
	

115 SRES 644 ATS: Recognizing the significant contribution of the Country Music Association and designating September 25, 2018, “Country Music Association Day”.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 644
		IN THE SENATE OF THE UNITED STATES
		
			September 24, 2018
			Mr. Alexander (for himself and Mr. Kaine) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing the significant contribution of the Country Music Association and designating September
			 25, 2018, Country Music Association Day.
	
	
 Whereas the Country Music Association was founded in 1958 as the first not-for-profit trade organization to promote a genre of music;
 Whereas the organization began with 160 members and has grown to more than 7,400 industry professionals around the world, representing every aspect of the business—
 (1)to guide the evolution of country music; and (2)to provide unity of purpose within the industry;
 Whereas the long-standing mission of the Country Music Association is to heighten the awareness of country music around the world and to support the continued growth of country music by recognizing excellence in the genre and serving as a repository for critical and timely information and communication, all while providing a forum for industry leadership;
 Whereas country music is the story of the United States, one that celebrates everyday life, evoking celebration and pain, joy and sorrow, love and loss, and connecting those near and far, in the United States and across the globe;
 Whereas the preservation by the Country Music Association of the uniquely rich heritage and time-honored traditions of country music continues to lead the advancement of country music;
 Whereas the Country Music Association Foundation, the philanthropic arm of the Country Music Association established in 2011, is committed to improving and sustaining music education programs across the United States, having invested more than $21,000,000 through the date of adoption of this resolution;
 Whereas, in 2018, the Country Music Association celebrates 60 years of honoring the success of its leaders and professionals and its unique ability—
 (1)to embrace risks and change; and (2)to bring a sense of unity to the genre and the country music community; and
 Whereas the people of the United States recognize the excellence of the Country Music Association: Now, therefore, be it
		
	
 That the Senate recognizes the significant contributions of the Country Music Association over 60 years and designates September 25, 2018, as Country Music Association Day.
		
